Title: To James Madison from William Bradford, 10 July 1775
From: Bradford, William
To: Madison, James



My dear friend
July 10th 1775

I did intend to have delayed writing to you till Mr Smith’s return to Virginia; but I believe that will not be early & I am not fond of delaying the discharge of an Epistolary debt. He was married last week to Miss Anna Witherspoon & proposes to spend some time at Princeton & at his fathers. He desired me to mention this to you lest you should suppose he had returned without calling upon you.
The Congress talk of removing in a week or two to Hartford in Connecticut that they may be nearer the seat of War & receive earlier and more authentic intelligence than at this distance it is possible to obtain. They have published a “Declaration of the Causes & necessity of taking up arms”, and another “Address to the inhabitants of G. Britain [.”] I have been seeking an opportunity of sending you these but cannot find one: however they will be immediately published in all the papers & probably will reach you nearly as soon as this. They are written (particularly the last) with a Spirit that will charm you. As I read them Pleasure vibrated thro’ every nerve & I thank my God that I was born in an age & country capable of producing such Gallant spirit. By the address I find they have prefered another petition to the King & to remove every imputation of obstinacy (say they) we have requested his majesty to direct some mode by which the united applications of his faithful colonists may be improved into a happy & permanent reconciliation. The declaration & address have gone to England in a vessel which saild yesterday: & I suppose the petition accompanies them.
Mr Kirkland (an Indian missionary at Onida) came to town a few days ago to engage the Congress to propose a treaty to the five nations which he thinks they would readily come into. He informed that those tribes are very favorable to our Cause notwithstanding the constant endeavors that have been used to excite them against us. Guy Johnston sometime ago sent them the War Belt but they returned him a belt of peace. The Congress is to take the matter under Consideration to day; & I hope will be able so to conduct matters that we shall either receive assistance from these nations or have nothing to fear from them[.] Mr Kirkland proposes on his return to send some of their Chiefs this way & hopes by seeing our military preparations they will banish that contemptable opinion of strength they have been industriously taught to entertain, & consequently [be] more willing to join us. He also informed me that the five nations lately resolved in a Conference meeting that they would not admit any White People to settle among them. They had observed that those tribes that did so, soon became extinct & they have wisely gaurded against the same fate. [“]The great God (said they to some white people) does not chuse we should live together: he hath Givin you a white skin & said live you on that side of the river: to us he hath given a Red skin & said live you on tother side the river—let us not disobey him.” They are however fond of treating with the white people & of being considered important by them.
I heartily wish your Riflemen & ours were at the Camp. There are about 200 collected in this province and are to set off soon. When the[y] arrive I am mistaken if the young officers complain of want of Promotion: there will be vacancies enough for them to rise in.
I am grieved to hear the dysentery prevails so much with you, & for the loss you have sustained. If the disorder should not abate I would recommend a Journey this way to you: & if you can find nothing to amuse you here you may prosecute your Journey to Cambrige. An Enthusiasm (almost equal to that which prevailed in Europe for the Crusades) has seized many in this city & carried them to the Camp; & yet they are not wanted. It is said the american lines a[re] 20 miles in length & that soldiers arrive so fast from all Quarters that it is difficult to find provision for them all. I received a letter from Mr Rees a few days ago in which he informs me of a Negro conspiracy having been discovered at Charlestown. I hope Virginia will have no disturbances of that Kind.
I am &c.
W B Jun
